Opinion,
Mr. Justice Clark :
The plaintiffs, E. Channing Potts and brother, were in the year 1883 engaged in the business of quarrying, sawing, and selling marble, etc. Their quarry was located on a tract of land in the township of Whitemarsh, Montgomery county, consisting of about one hundred acres. The product of the quarry was transported in wagons to a siding of the Philadelphia and Reading Railroad at Spring Mill, a mile or more distant from the quarry, where they had a lot of land of about four acres, which they used for storage and for loading and shipping on the Philadelphia and Reading Railroad to their sales-yard or depot and business place, at Ninth and Thompson streets, in the city of Philadelphia. The Spring Mill lot and the yard at Ninth and Thompson streets were the individual property of E. Channing Potts. The quarry was owned by E. Channing Potts and W. W. Potts, as tenants in common; whilst E. Channing Potts & Bro. were in the possession and enjoyment of all these several properties, to wit: the quarry, the shipping lot, and the marble yard, as lessees from year to year and copartners, conducting the general business of preparing, transporting, and selling the products of the quarry, We have, therefore, three distinct claims for compensation: *284first, that of E. Channing Potts, the owner in reversion of the fee of the Spring Mill and Philadelphia properties; second, that of E. Channing Potts and W. W. Potts, tenants in common of the quarry; and third, that of the firm of E. Channing Potts & Bro., lessees from year to year of the three properties combined.
The Pennsylvania Schuylkill Valley Railroad Co. located their road on the Spring Mill lot, appropriating one half acre, more or less, of the land; their road ran parallel with the Philadelphia and Reading Railroad, between that road and the quarry, the grade line of the former being about two and a half feet above that of the latter, cutting off the switch and siding connections which the plaintiffs had with the Philadelphia and Reading Railroad.
The plaintiffs’ contention is, that their partnership business has thereby been broken up and ruined, that the market value, not only of the Spring Mill lot, but of the quarry and of the marble yard has been greatly impaired and depreciated in the hands of the lessees, and also of the respective owners thereof; that the three properties, although not contiguous, were used as one; that the destruction of the siding and shipping facilities at Spring Mill was an injury to the quarry and also to the sales-yard, and that damages, both direct and consequential, must be awarded to the several plaintiffs in this proceeding, according to their respective injuries and interests.
The court instructed the jury in substance, that in the assessment of damages they were confined to the Spring Mill property ; that the sales-yard in Philadelphia and the quarry lot in Whitemarsh were disconnected and distinct properties from the shipping lot at Spring Mill; and that the owners and lessees thereof suffered no injury from the construction of the railroad which could be redressed in this form of proceeding; and in this, we think the court was correct.
No case has been called to our attention which rules, explicitly and arbitrarily, that several pieces of real property, not contiguous, cannot for that reason, under any circumstances, be considered as one property. The general rule, however, undoubtedly is, that disconnected properties are to be treated as distinct properties, and damages for right of way will ordinarily be assessed on this principle. Where a person resides *285upon one of a number of contiguous town lots, but uses all of them together as his homestead, as if the whole constituted but a single inclosure, and a railroad company appropriates a portion of one only of the lots, the damages will doubtless be assessed for the injury done to the whole property. So, if one. buy a farm in separate contiguous portions from different persons, but occupy the whole in a body for farm purposes, as one farm, the damages for the appropriation of a part, or even the whole, of one of the original pieces will be assessed upon the injury done to the whole tract. Peculiar and isolated cases may perhaps exist, also, where although the lands are not in fact contiguous, yet the uses to which they are applied, respectively, are in then nature so intimate and dependent, one upon the other, that an injury to one must necessarily be taken as an injury to the whole taken together; for example, the land upon which a water mill is erected will ordinarily draw to it as an appurtenance, or rather will be regarded as embracing the ground covered by the reservoir, so that the latter will be regarded as part and parcel of the former, although they are not contiguous.
• But we do not regard this case as coming within the general exception stated. The quarry was a distinct and disconnected property from the Spring Mill lot; it was devoted to a wholly different purpose, and the same may be said of the sales-yard at Ninth and Thompson streets. The first was a quarry used for quarry purposes alone, and the product was delivered at Spring Mill over the public wagon road; the second was a shipping point, having no connection with the quarry, by contact of the lines, by railway, or any other private means of transportation; and the yard at Ninth and Thompson streets was a sales-yard accessible by the Philadelphia & Reading Railroad; thus they were each disconnected from the others, and each was used for a distinct and separate purpose. They were not only different properties, applied to different uses, but the fee was held and owned by different persons; neither of them could be considered as appurtenant to, or part and parcel of the other. There was no special reason, outside of the conveniences and appliances existing at Spring Mill, why the marble should be shipped from that point; and for these appliances the plaintiffs were entitled to be paid. The quarry *286might be successfully operated without the property at Spring Mill. The railroad was accessible at other points, and for aught that appears or was offered to be shown, equally available shipping facilities might be supplied elsewhere. If the company had appropriated a part of the sales-yard in Philadelphia, could it be pretended that damages would accrue for supposed injuries to the properties in Montgomery county? If the contention of the plaintiff in error be correct, that the three properties are to be regarded as one, this result must certainly ensue; but there was no commanding necessity that the marble product of the quarry should be sold at Ninth and Thompson streets. If that yard was especially valuable for the purpose, compensation commensurate to the injury would be made, and some other market place could be provided.
An extensive business partnership may conduct a variety of operations, as distinct in their character as the location of its various departments; and if their different and disconnected properties are to be regarded as one property because they are used in one business, the assessment of damages for right of way would become liable to such complications as would greatly embarrass the administration of the law, in this form of proceeding. In order that'two properties, having no physical connection, may be regarded as one, in the assessment of damages for right of way, they must be so inseparably connected in the use to which they are applied, as that the injury or destruction of one must necessarily and permanently injure the other.
It is perfectly plain that, apart from the alleged connected use to which the three several properties have hitherto been applied, the plaintiffs could have no claim arising out of the construction of the road, for any supposed consequential injury, either to the quarry or to the sales-yard; the railroad did not touch either of them, or any right or easement appurtenant thereto, and there is nothing upon which an action at the common law could be sustained in such a case.
It did the plaintiffs no harm, therefore, that they were denied the privilege of proving that these properties were used as stated in the offer. In the consideration of the case, we assume all that was offered tobe proved. We are of opinion that the plaintiffs were not entitled to damages, direct or conse*287quential, for any supposed injury either to the quarry or to the yard at Ninth and Thompson streets.
The judgment is affirmed.